         Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUSTICE FAMILY GROUP, LLC                    :
               Plaintiff,                    :
        v.                                   :       Civ. No. 19-5825
                                             :
CIT FINANCE, LLC, et al.,                    :
        Defendants.                          :

                                            ORDER

AND NOW, this 21st day of January, 2020, upon consideration of Defendants January 16, 2020

letter (Ex. A), it is hereby ORDERED that my January 15, 2020 Order (Doc. No. 12) dismissing

this matter with prejudice is VACATED.

                                                        AND IT IS SO ORDERED.

                                                        /s/ Paul S. Diamond
                                                        _________________________
                                                        Paul S. Diamond, J.
             Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 2 of 25




Cira Centre, Suite 800 | 2929 Arch Street | Philadelphia, PA 19104 | T 215.252.9600 | F 215.867.6070
Holland & Knight LLP | www.hklaw.com

Eric Yoon
+1 215-252-9537
Eric.Yoon@hklaw.com




January 16, 2020

Via E-mail - Chambers_of_Judge_Paul_S_Diamond@paed.uscourts.gov

Honorable Paul Diamond
United States District Court
Eastern District of Pennsylvania
601 Market Street, Room 14614
Philadelphia, PA 19106

         Re:        Justice Family Group, LLC v. CIT Finance, LLC, et al.
                    U.S.D.C., E.D.P.A. (Case No.: 2:19-cv-05825 )

Dear Judge Diamond:

        Holland & Knight LLP represents Defendant CIT Finance, LLC (“CIT”) in the above-
referenced matter (the “Federal Action”). CIT is aware of this Court’s Order (Dkt. No. 12),
dismissing all claims with prejudice in response to Plaintiff Justice Family Group, LLC’s (“JFG”)
Notice of Voluntary Dismissal (Dkt. No. 11). As more fully detailed below, Plaintiff’s Notice,
however, misrepresents the parties’ underlying agreement in that neither CIT nor Defendant
Konica Minolta Business Solutions, U.S.A., Inc. (“KMBS”) waived their right to recover the fees
and costs associated with having to defend the Federal Action. CIT attempted in good faith to
resolve this issue by requesting JFG to file an amended or corrected Notice of Voluntary Dismissal,
which JFG has not done so. Therefore, to correctly reflect the parties’ agreement, CIT respectfully
requests this Court’s assistance in striking (i) the clause “with each party to bear its own costs,
expenses and attorneys’ fees” from the Notice of Voluntary Dismissal (Dkt. No. 11) and (ii) the
clause “pursuant to agreement of counsel without costs” from the Court’s Order (Dkt. No. 12).

        On January 6, 2020, the same day this Court sua sponte denied JFG’s Motion to Remand
(Dkt. No. 9) and permitted submission of a request by CIT or KMBS for any fees and costs incurred
in addressing that Motion (Dkt. No. 10), counsel for JFG emailed counsel for CIT and KMBS for
a telephone conference. See Exhibit 1.

      On January 7, 2020, counsel for the parties discussed reaching an agreement whereby JFG
would voluntarily dismiss the Federal Action with prejudice in exchange for Defendants’ consent
to amend JFG’s claims against Defendants in the first action between the parties in the Chester
County Common Pleas Court, captioned as Justice Family Group, LLC v. CIT Finance, LLC and
Konica Minolta Business Solutions, U.S.A., Inc., Chester Cty. C.C.P. Civil Action No. 2018-
13216-CT). See Exhibit 2.


Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
           Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 3 of 25


January 16, 2020
Page 2


       On January 10, 2020, counsel for Plaintiff memorialized his understanding of the parties’
agreement, which does not discuss the parties’ right to recover the fees and costs in the Federal
Action. See Id.

        On January 13, 2020, counsel for CIT and KMBS collectively responded to Plaintiff’s
counsel’s email for the parties’ “collective future reference should that become necessary.” See
Exhibit 3. In that email, CIT and KMBS memorialized the exact contour of the parties’ agreement
and specifically noted that Defendants “preserve all their rights under the Master Premier
Advantage Agreement and the attendant Schedules at issue.” Id. Paragraph 12 (Default and
Remedies” of the Master Premier Advantage Agreement allows Defendants to recover “reasonable
costs of collection and enforcement, including but not limited to attorney’s fees and actual court
costs relating to any claim arising under this Agreement including, but not limited to, any legal
action or referral for collection.” See Exhibit 4.

      On January 14, 2020, counsel for Plaintiff circulated a proposed Notice of Voluntary
Dismissal and the same day, counsel for CIT forwarded a copy of the revised Notice, which
removed the clause regarding the fees and costs. See Exhibits 5 and 6.

       On January 15, 2020, counsel for JFG noted that the revised Notice was “acceptable.” See
Exhibit 7. Contrary to the representation he made, counsel for JFG filed a Notice of Voluntary
Dismissal, which improperly included the clause waiving Defendants’ rights to fees and costs in
the Federal Action. (Dkt. No. 11). As noted above, at no time did the parties discuss, much less
agree on, Defendants waiving their right to the fees and costs in this action. For this reason,
counsel for CIT immediately and twice requested that counsel for JFG to file an amended Notice
forthwith. See Exhibit 8. As of this letter, JFG did not amend or correct the Notice.

        Because Plaintiff’s current Notice of Voluntary Dismissal impermissibly misrepresents the
parties’ underlying agreement, CIT respectfully requests this Court’s assistance in modifying the
Notice and the Order (Dkt. Nos. 11 & 12).

Respectfully yours,

HOLLAND & KNIGHT LLP




Eric Yoon


cc:     Terence P. Ruf, Jr., Esq.
        Phillip J. Duffy, Esq.




#72395572_v1
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 4 of 25




                     EXHIBIT 1
                   Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 5 of 25


Yoon, Eric (PHL - X49537)

From:                               terenceruf terenceruflaw.com <terenceruf@terenceruflaw.com>
Sent:                               Monday, January 6, 2020 9:49 PM
To:                                 Yoon, Eric (PHL - X49537); PDuffy@gibbonslaw.com
Subject:                            RE: JFG v. CIT - Scheduling Order.DOCX




[External email]

Eric and Phil,

Are both of you available tomorrow around 12:00pm or after 5:00pm for a telephone conference. I have several court
events but wanted to touch base with you on the cases.

Terry

Terence P. Ruf, Jr., Esquire
Law Office of Terence P. Ruf, Jr.
218 North Church Street
Suite E
West Chester, PA 19380

terenceruf@terenceruflaw.com
www.terenceruflaw.com

(610)692-6800
FAX (484)923-1212

WARNING

This email together with any accompanying attachments is highly confidential and intended solely for the individual to
whom it is sent. If you are not that individual or an employee or agent responsible for the delivery of this email message
you are hereby notified that any use of this message or part thereof, other than the confidential delivery to the intended
recipient, is in violation of applicable law and all violations will be prosecuted to the fullest extent of the law. If you have
received this email in error, please destroy the original and any copies thereof and notify the sender by email.




                                                               1
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 6 of 25




                     EXHIBIT 2
                   Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 7 of 25


Yoon, Eric (PHL - X49537)

From:                               terenceruf terenceruflaw.com <terenceruf@terenceruflaw.com>
Sent:                               Friday, January 10, 2020 3:18 PM
To:                                 Yoon, Eric (PHL - X49537)
Cc:                                 PDuffy@gibbonslaw.com
Subject:                            RE: JFG v. CIT - Scheduling Order.DOCX




[External email]

Eric and Phil

This will confirm our conversation Wednesday whereby JFG proposed an agreement with CIT and KMBS to dismiss the
"fraud action" in exchange for the consent to amend JFG claim against CIT/KMBS in the 1st BoK action to include the
overpayment. It would appear to be a more effective way given the current circumstances to streamline the cases.

Please advise.

Terry

Terence P. Ruf, Jr., Esquire
Law Office of Terence P. Ruf, Jr.
218 North Church Street
Suite E
West Chester, PA 19380

terenceruf@terenceruflaw.com
www.terenceruflaw.com

(610)692-6800
FAX (484)923-1212

WARNING

This email together with any accompanying attachments is highly confidential and intended solely for the individual to
whom it is sent. If you are not that individual or an employee or agent responsible for the delivery of this email message
you are hereby notified that any use of this message or part thereof, other than the confidential delivery to the intended
recipient, is in violation of applicable law and all violations will be prosecuted to the fullest extent of the law. If you have
received this email in error, please destroy the original and any copies thereof and notify the sender by email.



-----Original Message-----
From: Eric.Yoon@hklaw.com [mailto:Eric.Yoon@hklaw.com]
Sent: Wednesday, January 08, 2020 10:05 AM
To: terenceruf terenceruflaw.com
Cc: PDuffy@gibbonslaw.com
Subject: Re: JFG v. CIT - Scheduling Order.DOCX


                                                               1
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 8 of 25




                     EXHIBIT 3
                   Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 9 of 25


Yoon, Eric (PHL - X49537)

From:                             Yoon, Eric (PHL - X49537)
Sent:                             Monday, January 13, 2020 2:28 PM
To:                               'terenceruf terenceruflaw.com'
Cc:                               PDuffy@gibbonslaw.com
Subject:                          RE: JFG v. CIT - Scheduling Order.DOCX

Importance:                       High


Terry – I am writing on behalf of CIT and KMBS (with the consent of KMBS’s counsel, Phillip Duffy) to confirm our
discussions regarding the resolution of the defendants’ motions to dismiss pending before Judge Diamond in the EDPA. I
am providing some brief background for our collective future reference should that become necessary.

JFG’s filed a lawsuit against CIT, et. al. in Chester County (Docket No. 2018-13216-CT) for breach of contract and unjust
enrichment. Thereafter, JFG filed a second lawsuit against the same parties arising out of the same facts re-asserting
claims for breach of contract and unjust enrichment and adding new claims for fraud and negligent misrepresentation
(Docket No. 2019-09791-CT.) CIT and KMBS removed the second-filed state court action to the EDPA (Civil Action No.
2:19-cv-05825-PD) and moved to dismiss JFG’s Complaint. JFG obtained an extension to file a response to the motion to
dismiss, and, thereafter, moved for remand, which was denied with costs. Pursuant to our discussions, all counsel have
agreed that JFG shall discontinue the EDPA action and abandon the fraud and negligence claims (i.e. JFG will not attempt
to re-file or otherwise assert those claims in the pending state court action). CIT and KMBS shall agree to permit JFG to
amend its Complaint in the first-filed and, now, sole pending action, to add the factual allegations set forth in
paragraphs 18-24 of the Complaint, which essentially allege that JFG overpaid on the leases at issue and is entitled to a
refund. JFG counsel shall confirm their agreement by responding to this email.

CIT and KMBS continue to preserve all their rights under the Master Premier Advantage Agreement and the attendant
Schedules at issue in this matter.

Eric Yoon | Holland & Knight
Holland & Knight LLP
2929 Arch Street, Suite 800 | Philadelphia, Pennsylvania 19104
Phone 215.252.9537 | Fax 215.867.6070
eric.yoon@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography



-----Original Message-----
From: terenceruf terenceruflaw.com <terenceruf@terenceruflaw.com>
Sent: Monday, January 13, 2020 12:18 PM
To: Yoon, Eric (PHL - X49537) <Eric.Yoon@hklaw.com>
Cc: PDuffy@gibbonslaw.com
Subject: RE: JFG v. CIT - Scheduling Order.DOCX


[External email]

Eric and Phil,

                                                            1
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 10 of 25




                      EXHIBIT 4
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 11 of 25
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 12 of 25
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 13 of 25




                      EXHIBIT 5
                  Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 14 of 25


Yoon, Eric (PHL - X49537)

From:                               Yoon, Eric (PHL - X49537)
Sent:                               Tuesday, January 14, 2020 9:37 PM
To:                                 'terenceruf terenceruflaw.com'; Duffy, Phillip J.
Subject:                            RE: JFG v. CIT - Fraud case dismissal
Attachments:                        VoluntaryDismissal.1-14-20 - HK EDIT_72364098_1.doc

Importance:                         High


Terry:

Thanks. Here are my suggest edits based upon our agreement. To be clear, and please let me know if I am mistaken,
but as I recall, the agreement among the parties was that in exchange of dismissing the federal action with prejudice (as
Phil noted below), CIT and KMBS will agree to move jointly for leave to amend the state action so as to add the
‘overcharge’ claims in the nature of contract and unjust enrichment, but not in the fraud or negligent misrepresentation
claim.

The revised version is consistent with the agreement as laid out in my initial email below and above. Please
confirm. Thanks.

Eric Yoon
Holland & Knight LLP
Cira Centre
2929 Arch St. Suite 800
Philadelphia, PA 19104
Phone: 215-252-9537
Cell: 215-498-3936

From: terenceruf terenceruflaw.com [mailto:terenceruf@terenceruflaw.com]
Sent: Tuesday, January 14, 2020 9:19 PM
To: Duffy, Phillip J. <PDuffy@gibbonslaw.com>; Yoon, Eric (PHL - X49537) <Eric.Yoon@hklaw.com>
Subject: RE: JFG v. CIT - Fraud case dismissal

[External email]
Phil and Eric,

See attached revision. Please confirm.

Terry

Terence P. Ruf, Jr., Esquire
Law Office of Terence P. Ruf, Jr.
218 North Church Street
Suite E
West Chester, PA 19380

terenceruf@terenceruflaw.com
www.terenceruflaw.com

                                                            1
                  Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 15 of 25

(610)692-6800
FAX (484)923-1212

                                                          WARNING

This email together with any accompanying attachments is highly confidential and intended solely for the individual to
whom it is sent. If you are not that individual or an employee or agent responsible for the delivery of this email message
you are hereby notified that any use of this message or part thereof, other than the confidential delivery to the intended
recipient, is in violation of applicable law and all violations will be prosecuted to the fullest extent of the law. If you have
received this email in error, please destroy the original and any copies thereof and notify the sender by email.




From: Duffy, Phillip J. [mailto:PDuffy@gibbonslaw.com]
Sent: Tuesday, January 14, 2020 5:06 PM
To: terenceruf terenceruflaw.com; Eric.Yoon@hklaw.com
Subject: RE: JFG v. CIT - Fraud case dismissal

Terry, thanks. You proposed and we agreed that the claims would be dismissed and not raised again and, therefore, the
dismissal should be with prejudice. Please confirm you’ll make that revision. Otherwise, looks fine. Thank you. – Phil

Phillip J. Duffy, Esq.
Director
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Telephone: (973) 596-4821
Fax: (973) 639-6219
E-Mail: pjduffy@gibbonslaw.com
Web: www.gibbonslaw.com
Bio: www.gibbonslaw.com/phillipduffy

NJ | NY | PA | DE | DC | FL




From: terenceruf terenceruflaw.com <terenceruf@terenceruflaw.com>
Sent: Tuesday, January 14, 2020 4:52 PM
To: Eric.Yoon@hklaw.com
Cc: Duffy, Phillip J. <PDuffy@gibbonslaw.com>
Subject: RE: JFG v. CIT - Fraud case dismissal

Eric and Phil,

Attached please find the proposed dismissal. If there are no issues with the attached, I can file today. Please advise.

Terry



Terence P. Ruf, Jr., Esquire
                                                               2
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 16 of 25




                      EXHIBIT 6
                 Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 17 of 25




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
JUSTICE FAMILY GROUP, LLC                    :
                                             :
                      Plaintiff,             :      CIVIL ACTION- LAW NO.:
         v.                                  :      2:19-cv-05825
                                             :
CIT FINANCE, LLC. and KONICA                 :
MINOLTA BUSINESS SOLUTIONS                   :
U.S.A., INC.                                 :
                                             :
                      Defendants.            :

                          NOTICE OF VOLUNTARY DISMISSAL

         AND NOW, Pursuant to Fed. R. Civ. P. 41(a)(i)A)(1i) Plaintiff Justice Family Group,      Formatted: Justified

LLC, by and through its undersigned counsel, hereby voluntarily dismisses this action against

Defendants CIT Finance, LLC and Konica Minolta Business Solutions U.S.A., Inc. with

prejudice, with each party to bear its own costs, expenses and attorneys’ fees. No defendant in

this action has answered or filed for summary judgment and a class has not been certified.



Dated:                                       LAW OFFICE OF TERENCE P. RUF, JR.,




                                             Terence P. Ruf, Jr., Esquire
                                             Attorney Id. No.: 203070
                                             Law Office of Terence P. Ruf, Jr.
                                             218 North Church Street, Suite E
                                             West Chester, Pennsylvania 19380
                                             (610) 692-6800
                                             (484) 923-1212 (fax)
                                             Attorney for Plaintiff
               Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 18 of 25




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                          :
JUSTICE FAMILY GROUP                      :
                                          :
                     Plaintiff,           :      CIVIL ACTION- LAW NO.:
        v.                                :      2:19-cv-05825
                                          :
CIT FINANCE, LLC. and KONICA              :
MINOLTA BUSINESS SOLUTIONS                :
U.S.A., INC.                              :
                                          :
                     Defendants.          :


                                  CERTIFICATE OF SERVICE

Name:                                     Means of Service:            Date of Service

Hyun Eric Yoon, Esquire                   Federal ECF
Holland & Knight, LLP                     Email                        01/14/2020
2929 Arch Street, Suite 800
Philadelphia, Pennsylvania 19104
eric.yoon@hklaw.com

Phillip J. Duffy, Esquire                 Federal ECF                  01/14/2020
Gibbons, P.C.                             Email
One Gateway Center
1145 Raymond Plaza West
Newark, New Jersey 07102
pjduffy@gibbonslaw.com

                                          Respectfully submitted,



                                          By:
                                          Terence P. Ruf, Jr., Esquire
                                          Attorney Id. No.: 203070
                                          Law Office of Terence P. Ruf, Jr.
                                          218 North Church Street, Suite E
                                          West Chester, Pennsylvania 19380
                                          (610) 692-6800
                                          (484) 923-1212 (fax)
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 19 of 25




                      EXHIBIT 7
                   Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 20 of 25


Yoon, Eric (PHL - X49537)

From:                               terenceruf terenceruflaw.com <terenceruf@terenceruflaw.com>
Sent:                               Wednesday, January 15, 2020 3:27 PM
To:                                 Yoon, Eric (PHL - X49537); PDuffy@gibbonslaw.com
Subject:                            RE: JFG v. CIT - Fraud case dismissal



[External email]
That is acceptable. I will file.

From: Eric.Yoon@hklaw.com [mailto:Eric.Yoon@hklaw.com]
Sent: Tuesday, January 14, 2020 9:37 PM
To: terenceruf terenceruflaw.com; PDuffy@gibbonslaw.com
Subject: RE: JFG v. CIT - Fraud case dismissal
Importance: High

Terry:

Thanks. Here are my suggest edits based upon our agreement. To be clear, and please let me know if I am mistaken,
but as I recall, the agreement among the parties was that in exchange of dismissing the federal action with prejudice (as
Phil noted below), CIT and KMBS will agree to move jointly for leave to amend the state action so as to add the
‘overcharge’ claims in the nature of contract and unjust enrichment, but not in the fraud or negligent misrepresentation
claim.

The revised version is consistent with the agreement as laid out in my initial email below and above. Please
confirm. Thanks.

Eric Yoon
Holland & Knight LLP
Cira Centre
2929 Arch St. Suite 800
Philadelphia, PA 19104
Phone: 215-252-9537
Cell: 215-498-3936

From: terenceruf terenceruflaw.com [mailto:terenceruf@terenceruflaw.com]
Sent: Tuesday, January 14, 2020 9:19 PM
To: Duffy, Phillip J. <PDuffy@gibbonslaw.com>; Yoon, Eric (PHL - X49537) <Eric.Yoon@hklaw.com>
Subject: RE: JFG v. CIT - Fraud case dismissal

[External email]
Phil and Eric,

See attached revision. Please confirm.

Terry

Terence P. Ruf, Jr., Esquire
Law Office of Terence P. Ruf, Jr.
218 North Church Street
                                                            1
Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 21 of 25




                      EXHIBIT 8
                   Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 22 of 25


Yoon, Eric (PHL - X49537)

From:                                Yoon, Eric (PHL - X49537)
Sent:                                Wednesday, January 15, 2020 4:29 PM
To:                                  'terenceruf terenceruflaw.com'
Cc:                                  PDuffy@gibbonslaw.com
Subject:                             RE: Activity in Case 2:19-cv-05825-PD JUSTICE FAMILY GROUP, LLC v. CIT FINANCE, LLC
                                     et al Notice of Voluntary Dismissal


Terry:

As you know, our discussion never encompassed, nor did we agree on, fees and costs related to this action. Therefore, I
removed that clause from the draft Notice last night, which version you represented to CIT and KMBS to be
“acceptable.” You simply cannot add a clause in the filing that was specifically removed, and whether or not such a
clause is standard is immaterial. Please file an amended/corrected Notice of Removal. If not, CIT will inform the Court
immediately and withdraw its consent.

Eric Yoon | Holland & Knight
Holland & Knight LLP
2929 Arch Street, Suite 800 | Philadelphia, Pennsylvania 19104
Phone 215.252.9537 | Fax 215.867.6070
eric.yoon@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography



From: terenceruf terenceruflaw.com <terenceruf@terenceruflaw.com>
Sent: Wednesday, January 15, 2020 4:11 PM
To: Yoon, Eric (PHL - X49537) <Eric.Yoon@hklaw.com>
Cc: PDuffy@gibbonslaw.com
Subject: RE: Activity in Case 2:19-cv-05825-PD JUSTICE FAMILY GROUP, LLC v. CIT FINANCE, LLC et al Notice of Voluntary
Dismissal

[External email]
Eric

The clause portion you are citing is a standard clause is with respect to the federal case you removed. Why would there
be any effect on anything other case.

Terry

Terence P. Ruf, Jr., Esquire
Law Office of Terence P. Ruf, Jr.
218 North Church Street
Suite E
West Chester, PA 19380

terenceruf@terenceruflaw.com
www.terenceruflaw.com

                                                             1
                   Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 23 of 25

(610)692-6800
FAX (484)923-1212

                                                          WARNING

This email together with any accompanying attachments is highly confidential and intended solely for the individual to
whom it is sent. If you are not that individual or an employee or agent responsible for the delivery of this email message
you are hereby notified that any use of this message or part thereof, other than the confidential delivery to the intended
recipient, is in violation of applicable law and all violations will be prosecuted to the fullest extent of the law. If you have
received this email in error, please destroy the original and any copies thereof and notify the sender by email.




From: Eric.Yoon@hklaw.com [mailto:Eric.Yoon@hklaw.com]
Sent: Wednesday, January 15, 2020 3:43 PM
To: terenceruf terenceruflaw.com
Cc: PDuffy@gibbonslaw.com
Subject: FW: Activity in Case 2:19-cv-05825-PD JUSTICE FAMILY GROUP, LLC v. CIT FINANCE, LLC et al Notice of
Voluntary Dismissal
Importance: High

Terry:

The as-filed Notice of Voluntary dismissal is different from the version I sent you last night, which is attached here as a
Word document and which you noted to be “acceptable” in your email a few minutes ago. Specifically, the clause re:
costs, expenses, and fees needs to be removed; as you know, at no time did we discuss, much less agree on, the topic of
fees and costs. CIT and KMBS continue to preserve all rights afforded to them under the applicable agreements.

Please file an Amended Notice of Voluntary Dismissal immediately. Thank you.

Eric Yoon | Holland & Knight
Holland & Knight LLP
2929 Arch Street, Suite 800 | Philadelphia, Pennsylvania 19104
Phone 215.252.9537 | Fax 215.867.6070
eric.yoon@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography



From: ecf_paed@paed.uscourts.gov <ecf_paed@paed.uscourts.gov>
Sent: Wednesday, January 15, 2020 3:31 PM
To: paedmail@paed.uscourts.gov
Subject: Activity in Case 2:19-cv-05825-PD JUSTICE FAMILY GROUP, LLC v. CIT FINANCE, LLC et al Notice of Voluntary
Dismissal

[External email]

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
                                                               2
                     Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 24 of 25

apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                                     United States District Court

                                                  Eastern District of Pennsylvania

Notice of Electronic Filing

The following transaction was entered by RUF, TERENCE on 1/15/2020 at 3:31 PM EST and filed on
1/15/2020
Case Name:           JUSTICE FAMILY GROUP, LLC v. CIT FINANCE, LLC et al
Case Number:         2:19-cv-05825-PD
Filer:               JUSTICE FAMILY GROUP, LLC
Document Number:     11

Docket Text:
NOTICE of Voluntary Dismissal by JUSTICE FAMILY GROUP, LLC As To All Defendants
(Attachments: # (1) Certificate of Service)(RUF, TERENCE)


2:19-cv-05825-PD Notice has been electronically mailed to:

HYUN YOON              Eric.Yoon@hklaw.com, joanne.powell@hklaw.com

STEPHEN J. FINLEY                sfinley@gibbonslaw.com, sratta@gibbonslaw.com

TERENCE P. RUF , JR               terenceruf@terenceruflaw.com

2:19-cv-05825-PD Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1001600548 [Date=1/15/2020] [FileNumber=16703268-
0] [bde209dacd857236144f26825b639805b8f01aa5b124f4f685330c00da6c1700f9
eb71a507f5916ca68d9e5c16a2746f75897cbc626fc80924915037c0064ea5]]
Document description:Certificate of Service
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1001600548 [Date=1/15/2020] [FileNumber=16703268-
1] [6af2671c2e1d5890727dfdeef1e144527e629918610af6f63a013c1cc2e52a061b
b270069e54e6c543d2c8727cea5ec3e96426f56588e6b3e198c9523b76ec47]]




NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s) to whom it is
                                                                       3
                     Case 2:19-cv-05825-PD Document 13 Filed 01/21/20 Page 25 of 25
addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-mail from your computer and
do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not construe anything in this e-mail to make you a client
unless it contains a specific statement to that effect and do not disclose anything to H&K in reply that you expect it to hold in confidence. If
you properly received this e-mail as a client, co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to
preserve the attorney-client or work product privilege that may be available to protect confidentiality.




                                                                        4
